      Case 4:17-cv-05783-HSG Document 393 Filed 08/20/19 Page 1 of 3




1    ALLAN J. ARFFA (pro hac vice)
     aarffa@paulweiss.com
2    SIERRA A.Y. ROBART (pro hac vice)
     srobart@paulweiss.com
3    MELINA M. MENEGUIN LAYERENZA (pro hac vice)
     mmeneguin@paulweiss.com
4    PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
     1285 Avenue of the Americas
5    New York, NY 10019-6064
     Telephone: (212) 373-3000; Facsimile: (212) 757-3990
6
     CRYSTAL JOHNSON (pro hac vice)
7    cjohnson@paulweiss.com
     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
8    2001 K Street, NW
     Washington, DC 20006-1047
9    Telephone: (202) 2233-7300; Facsimile: (202) 223-7420
10   ARTHUR J. SHARTSIS (Bar No. 51549)
     ashartsis@sflaw.com
11   KAJSA M. MINOR (Bar No. 251222)
     kminor@sflaw.com
12   SHARTSIS FRIESE LLP
     One Maritime Plaza, Eighteenth Floor
13   San Francisco, CA 94111
     Telephone: (415) 421-6500; Facsimile: (415) 421-2922
14
     Attorneys for Amici Curiae
15
                                  UNITED STATES DISTRICT COURT
16
                            NORTHERN DISTRICT OF CALIFORNIA
17

18

19

20

21

22

23

24

25

26

27

28
                                                -1-
          NOTICE OF WITHDRAWAL OF COUNSEL AND REQUEST FOR REMOVAL FROM DOCKET:
                                  Case No. 4:17-cv-05783-HSG
      Case 4:17-cv-05783-HSG Document 393 Filed 08/20/19 Page 2 of 3




1    THE STATE OF CALIFORNIA, et al.,                         Case No. 4:17-cv-05783-HSG
                                                Plaintiffs,
2
                                                              NOTICE OF WITHDRAWAL OF
     THE STATE OF OREGON,
3                                    Plaintiff-Intervenor,    COUNSEL AND REQUEST FOR
            and                                               REMOVAL FROM DOCKET
4
     THE STATE OF COLORADO, et al.,
5                   Proposed-Plaintiffs-Intervenors,          Hon. Haywood S. Gilliam, Jr.

6           v.
7    ALEX M. AZAR, II, et al.,
                                              Defendants,
8            and
9    THE LITTLE SISTERS OF THE POOR, JEANNE
     JUGAN RESIDENCE; MARCH FOR LIFE
10   EDUCATION AND DEFENSE FUND,
     Defendants-Intervenors.
11

12

13

14                 TO THE CLERK, AND TO ALL PARTIES AND THEIR COUNSEL OF

15   RECORD:

16                 PLEASE TAKE NOTICE that Sierra A.Y. Robart (admitted pro hac vice) hereby

17   withdraws her appearance as counsel of record for amicus curiae Planned Parenthood Federation

18   of America, National Health Law Program, and National Family Planning and Reproductive

19   Health Association in the above-captioned matter, and requests termination of all CM/ECF

20   notices to her in this matter. Counsel of record for Planned Parenthood Federation of America,

21   National Health Law Program, and National Family Planning and Reproductive Health

22   Association otherwise remain the same.

23

24

25

26

27

28
                                                   -2-
          NOTICE OF WITHDRAWAL OF COUNSEL AND REQUEST FOR REMOVAL FROM DOCKET:
                                  Case No. 4:17-cv-05783-HSG
      Case 4:17-cv-05783-HSG Document 393 Filed 08/20/19 Page 3 of 3




1    Dated: August 20, 2019                PAUL, WEISS, RIFKIND, WHARTON &
                                            GARRISON LLP
2

3                                          By:     /s/ Sierra A.Y. Robart
                                                 Allan J. Arffa (pro hac vice)
4                                                Sierra A.Y. Robart (pro hac vice)
                                                 Melina M. Meneguin Layerenza (pro hac
5
                                                 vice)
6                                                1285 Avenue of the Americas
                                                 New York, NY 10019-6064
7                                                Telephone: (212) 373-3000; Facsimile:
                                                 (212) 757-3990
8
                                                 Crystal Johnson (pro hac vice)
9
                                                 2001 K Street, NW
10                                               Washington, DC 20006-1047
                                                 Telephone: (202) 2233-7300
11                                               Facsimile: (202) 223-7420
12                                               -and-
13
                                                 Arthur J. Shartsis (Bar No. 51549)
14                                               Kajsa M. Minor (Bar No. 251222)
                                                 SHARTSIS FRIESE LLP
15                                               One Maritime Plaza, Eighteenth Floor
                                                 San Francisco, CA 94111
16                                               Telephone: (415) 421-6500
17                                               Facsimile: (415) 421-2922

18                                               Attorneys for Amicus Curiae Planned
                                                 Parenthood Federation of America,
19                                               National Health Law Program, and
                                                 National Family Planning and
20                                               Reproductive Health Association

21

22

23

24

25

26

27

28
                                          -3-
          NOTICE OF WITHDRAWAL OF COUNSEL AND REQUEST FOR REMOVAL FROM DOCKET:
                                  Case No. 4:17-cv-05783-HSG
